United States Court of Appeals
                    For the First Circuit


No. 01-1266

                       JOHN R. BERMAN,

                    Petitioner, Appellant,

                              v.

                   UNITED STATES OF AMERICA

                    Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,

               Selya and Lipez, Circuit Judges.



     Bruce A. Singal with whom Donoghue, Barrett & Singal, P.C.
was on brief for appellant.
     Kenneth W. Rosenberg, Tax Division, Department of Justice,
with whom Claire Fallon, Acting Assistant Attorney General,
Donald K. Stern, United States Attorney, and David English
Carmack, Tax Division, Department of Justice, were on brief for
the United States.
September 5, 2001
            BOUDIN, Chief Judge.          John Berman appeals from the

district    court's   order    dismissing       his   motion   to     quash    an

administrative summons served by the Internal Revenue Service;

the dismissal was based on the ground that the motion was not

timely filed.    The pertinent facts are undisputed.

            From 1991 until 1999, Berman was a partner in the

Boston law firm of Davis, Malm & D'Agostine ("the Davis firm").

He is the subject of an ongoing income tax investigation by the

IRS for the tax years 1993 through 1998.              On May 1, 2000, the

IRS issued a summons to the keeper of records at the Davis firm,

requiring the production of various documents pertaining to

Berman.      Included    in   the   summons     was   a   request     for     all

correspondence    between     Berman      and   the   Davis    firm    or     its

employees between January 1, 1998, and April 28, 2000.

            The summons was a "third-party recordkeeper" summons

governed by section 7609 of the Internal Revenue Code.                         26

U.S.C. § 7609 (1994 & Supp. 1998).              Third-party recordkeepers

are defined as certain institutions and individuals--including

attorneys and law firms--that customarily maintain financial or

business records.       Id. § 7603(b)(2) (Supp. 1998).          By statute,

the IRS must provide notice of the summons not just to the

recordkeeper but also to the individual to whom the summons

pertains.     Id. § 7609(a)(1) (Supp. 1998).              The notice must


                                    -3-
contain    a   copy   of   the   summons   and    an   explanation    of    the

noticee's right to initiate a proceeding to quash it.                 Id.

            The IRS mailed a notice of summons to Berman's counsel

by certified mail dated May 2, 2000; Berman had previously

designated his counsel as the person to receive such notices.

The certified mail receipt returned to the IRS indicates that

Berman's    counsel    received    the   notice   the   next   day,   May    3.

Section 7609(a)(2) provides inter alia that the notice "shall be

sufficient if . . . mailed to" the person or his designated

representative.       Section 7609(b)(2)(A) further            provides in

relevant part:

                   Notwithstanding any other law or rule
            of law, any person who is entitled to notice
            of a summons under subsection (a) shall have
            the right to begin a proceeding to quash
            such summons not later than the 20th day
            after the day such notice is given in the
            manner provided in subsection (a)(2).

            Twenty-two days after the summons was mailed by the

IRS--on May 24, 2000--Berman filed a petition to quash the

summons, alleging that a particular letter responsive to the

summons was privileged under the attorney-client, work product,

and joint defense privileges.            The district court eventually

dismissed the petition to quash on the ground that it had not

been filed within the statutory 20-day period.                 This appeal

followed.


                                     -4-
             On appeal, Berman claims that his filing was timely

because, under a civil procedure rule, he had three extra days

to respond to a mailed notice.          Alternatively, he says that the

IRS is barred by equitable estoppel from invoking the 20-day

deadline because an IRS agent said that the petition was timely

if   filed   by   May   24.   Lastly,       Berman   says   that   there    are

alternative bases of jurisdiction independent of the statutory

petition to quash.       These arguments turn on issues of law that

we resolve de novo.

             Perhaps (we need not decide the point) an ordinary

reader of section 7609 might at first be uncertain whether, in

the case of mailed notices, the 20-day period runs from the date

of mailing or the date of receipt.            Section 7609(b)(2)(A) says

that the proceeding to quash must be initiated "not later than

the 20th day after notice is given in the manner provided in

[section     7609](a)(2),"    which    in    turn    says   that   notice    is

"sufficient" if "mailed."

             However, the statutory provisions, taken together and

read carefully, literally say that the 20 days run from the date

that notice is "mailed."       Even brief research would reveal that

the case law requires a motion to quash under section 7609 to be

filed within 20 days of the mailing of the notice, not of its

receipt.     Faber v. United States, 921 F.2d 1118, 1119 (10th Cir.


                                      -5-
1990); Stringer v. United States, 776 F.2d 274, 275 (11th Cir.

1985).   A Treasury Department regulation confirms this reading.

26 C.F.R. § 301.7609-3(2) (2001) (proceeding to quash must be

commenced "not later than the 20th day following the day the

notice of the summons was . . . mailed").

          In all events, Berman does not seriously dispute that

section 7609 requires that the petition to quash be filed within

20 days of the date the notice was mailed.          (Here, as it

happens, using the date of receipt would not help Berman.)

Instead, Berman argues that he is entitled to the benefits of

Rule 6(e), which provides that "[w]henever a party has the right

or is required to do some act or take some proceedings within a

prescribed period after the service of a notice or other paper

upon the party and the notice or paper is served upon the party

by mail, 3 days shall be added to the prescribed period."    Fed.

R. Civ. P. 6(e).   If Rule 6(e) applied, Berman's   petition would

be timely.

             By its terms, Rule 6(e) is centrally concerned with

what a "party" does and a "party" operates within the framework

of an existing case.    By contrast, statutes of limitation such

as section 7609 govern the time for commencing an action.      The

prevailing view in the case law is that Rule 6(e) does not apply




                               -6-
to statutes of limitation,1 and at least two cases have held

explicitly that Rule 6(e) does not extend the 20-day period

prescribed by section 7609.        Clay v. United States, 199 F.3d

876, 880 (6th Cir. 1999); Brohman v. Mason, 587 F. Supp. 62, 63

(W.D.N.Y. 1984).    But see Turner v. United States, 881 F. Supp.

449, 451 (D. Haw. 1995) (dicta).         We adopt the majority view, so

it   is   unnecessary    to   resolve    several    other,          perhaps   less

impressive,    arguments      pressed    by   the       IRS    to    defeat   the

application of Rule 6(e).2

            Berman's second argument is that, even if Rule 6(e)

does not apply, the IRS is equitably estopped from asserting the

20-day    statute   of   limitations     because        one    of    its   agents

represented    to   Berman's     counsel      in    a    May    24     telephone

conversation that she believed that the deadline for filing the

petition was that day, May 24, when in fact the 20th day was two



      1
     E.g., Clay v. United States, 199 F.3d 876, 880 (6th Cir.
1999); United States v. Easement and Right-of-Way, 386 F.2d 769,
771 (6th Cir. 1967), cert. denied sub nom. Skaggs v. United
States, 390 U.S. 947 (1968); Whipp v. Weinberger, 505 F.2d 800,
801 (6th Cir. 1974) .
      2
     The IRS relies both on the "[n]otwithstanding" proviso that
introduces section 7609(b)(2)(A) and on the claim that the 20-
day limit is "jurisdictional" and cannot be extended by a civil
procedure rule, see Fed. R. Civ. P. 82. The proviso is less than
crystal clear, and if Rule 6(e) did apply to statutes of
limitation, it arguably would be possible to treat it as
incorporated into section 7609 by implication.     Cf. Irwin v.
Dep't of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

                                   -7-
days earlier, May 22.         Whether equitable estoppel can be invoked

against the government in a case such as this is not settled.

The prexisting general rule-- that equitable estoppel, tolling,

and waiver do not apply against the government in the context of

a statutory deadline--was altered in               Irwin v.      Department of

Veterans Affairs, 498 U.S. 89 (1990), so that the presumption is

now   the    opposite    at   least   so    far   as   equitable   tolling   is

concerned.

             Yet in United States v. Brockamp, 519 U.S. 347 (1997),

the Supreme Court limited Irwin's application in a particular

tax context.       See also Oropallo v. United States, 994 F.2d 25,

28-31 (1st Cir. 1993), cert. denied, 510 U.S. 1050 (1994).                   For

policy as well as textual reasons the Court concluded that

equitable tolling did not apply to the statute of limitations

for filing tax refund claims under 26 U.S.C. § 6511, Brockamp,

519 U.S. at 354, a ruling in turn modified by Congress in 1998,

but only in part, 26 U.S.C. § 6511(h) (Supp. 1998).                   Just how

far Brockamp extends is debatable.                Compare Capital Tracing,

Inc., v. United States, 63 F.3d 859, 861-63 (9th Cir. 1995),

with Compagnoni v. United States, 79 A.F.T.R.2d 97-2930, 97-

2932-33 (S.D. Fla. 1997), aff'd, 173 F.3d 1369 (11th Cir. 1999).

But   we    need   not   decide   whether    Irwin     extends   to   equitable

estoppel or whether Brockamp extends to section 7609 because in


                                      -8-
any event equitable estoppel could not be made out on these

facts.

            Among    the    requirements            for    equitable      estoppel   is

justified    reliance      on    the    government's         false    or   misleading

statement or conduct.            E.g., Benitez-Pons v. Commonwealth of

Puerto Rico, 136 F.3d 54, 63 (1st Cir. 1998).                               Here, the

agent's statement or behavior, whatever its precise character,

occurred after the 20-day period had already expired.                                The

question    of    justification        is     beside       the   point;    obviously,

Berman's    counsel   did       not    rely    on    the    agent's    statement     in

failing to meet the deadline because the deadline had passed

before the statement was made.

            The IRS brief also seeks to refute, on a precautionary

basis, a possible claim by Berman based on equitable tolling.

This is a somewhat different doctrine; it is based not just on

misconduct by the adverse party but also on broader equitable

concerns that might justify a late filing.                       Irwin, 498 U.S. at

96; Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 752 (1st

Cir. 1988).      However, Berman's brief contains no developed claim

of equitable tolling, so the argument is forfeit.                      United States

v. Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997).                         Even if it

were preserved, and Brockamp were put to one side, the facts

suggest "at best a garden variety claim of excusable neglect"


                                         -9-
and not a sufficient basis for equitable tolling.                            Irwin, 498

U.S. at 96; Salois v. Dime Sav. Bank, 128 F.3d 20, 25 (1st Cir.

1997).

             Berman's final set of arguments is that his petition

to quash may be brought under jurisdictional statutes other than

section 7609(b)(2)(A)--specifically, 5 U.S.C. § 702 (1994); 28

U.S.C. § 1331 (1994); 28 U.S.C. § 1340 (1994); 28 U.S.C. §

1346(a)(2) (1994); and 28 U.S.C. § 1357 (1994).                         None of these

statutes assists Berman.             General jurisdictional statutes such

as 28 U.S.C. § 1331 and 28 U.S.C. § 1340 do not waive sovereign

immunity and therefore cannot be the basis for jurisdiction over

a civil action against the federal government.                              Lonsdale v.

United      States,   919     F.2d     1440,    1444     (10th      Cir.    1990);    cf.

Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 3-4 (1st Cir.

1989).

             Although the APA, 5 U.S.C. § 702, and the Little Tucker

Act,   28    U.S.C.     §   1346(a)(2),        do    create       limited   waivers    of

sovereign immunity, neither statute is applicable to Berman's

claim.      The Little Tucker Act waives sovereign immunity for non-

tort claims against the United States "founded either upon the

Constitution, or any Act of Congress, or any regulation of an

executive department, or upon any express or implied contract

with   the     United       States."      28        U.S.C.    §    1346(a)(2).        The


                                         -10-
jurisdiction of the district courts is limited to claims for

money damages "not exceeding $10,000 in amount."                   Id.    The

Little Tucker Act does not authorize claims that seek primarily

equitable relief.       Richardson v.        Morris, 409 U.S. 464, 465

(1973);     Bobula v. U.S. Dep't of Justice, 970 F.2d 854, 858-59

(Fed. Cir. 1992).

            Claims for non-monetary relief can be raised under

section 702 of the APA, but this section too is inapplicable to

Berman's    petition.      Section     702     waives   the   government's

sovereign immunity from claims for non-monetary relief from

administrative agency action.           But section 702 specifically

limits the government's waiver of sovereign immunity by denying

the courts any "authority to grant relief if any other statute

that grants consent to suit expressly or impliedly forbids the

relief which is sought."       5 U.S.C. § 702.     Section 7609(b)(2)(A)

is such an "other statute," and it "expressly forbids" any

relief if the petition is not timely filed.             See Block v. North

Dakota, 461 U.S. 273, 286 n.22 (1983).

            The remaining statute invoked by Berman, 28 U.S.C. §

1357, gives the district courts original jurisdiction over any

claim for money damages brought by an individual to recover for

any injury to his person or property on account of any act done

by   him   while   enforcing   any   federal    statute   either    for   the


                                     -11-
collection or protection of the revenues or to enforce the right

to vote.     This provision is plainly inapplicable to Berman's

petition.

            The order of the district court is affirmed.




                               -12-
          United States Court of Appeals
                    For the First Circuit


No. 01-1266

                       JOHN R. BERMAN,

                    Petitioner, Appellant,

                              v.

                   UNITED STATES OF AMERICA

                    Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,

               Selya and Lipez, Circuit Judges.



     Bruce A. Singal with whom Donoghue, Barrett & Singal, P.C.
was on brief for appellant.
     Kenneth W. Rosenberg, Tax Division, Department of Justice,
with whom Claire Fallon, Acting Assistant Attorney General,
Donald K. Stern, United States Attorney, and David English
Carmack, Tax Division, Department of Justice, were on brief for
the United States.
September 5, 2001
            BOUDIN, Chief Judge.          John Berman appeals from the

district    court's   order    dismissing       his   motion   to     quash    an

administrative summons served by the Internal Revenue Service;

the dismissal was based on the ground that the motion was not

timely filed.    The pertinent facts are undisputed.

            From 1991 until 1999, Berman was a partner in the

Boston law firm of Davis, Malm & D'Agostine ("the Davis firm").

He is the subject of an ongoing income tax investigation by the

IRS for the tax years 1993 through 1998.              On May 1, 2000, the

IRS issued a summons to the keeper of records at the Davis firm,

requiring the production of various documents pertaining to

Berman.      Included    in   the   summons     was   a   request     for     all

correspondence    between     Berman      and   the   Davis    firm    or     its

employees between January 1, 1998, and April 28, 2000.

            The summons was a "third-party recordkeeper" summons

governed by section 7609 of the Internal Revenue Code.                         26

U.S.C. § 7609 (1994 & Supp. 1998).              Third-party recordkeepers

are defined as certain institutions and individuals--including

attorneys and law firms--that customarily maintain financial or

business records.       Id. § 7603(b)(2) (Supp. 1998).          By statute,

the IRS must provide notice of the summons not just to the

recordkeeper but also to the individual to whom the summons

pertains.     Id. § 7609(a)(1) (Supp. 1998).              The notice must


                                    -3-
contain    a   copy   of   the   summons   and    an   explanation    of    the

noticee's right to initiate a proceeding to quash it.                 Id.

            The IRS mailed a notice of summons to Berman's counsel

by certified mail dated May 2, 2000; Berman had previously

designated his counsel as the person to receive such notices.

The certified mail receipt returned to the IRS indicates that

Berman's    counsel    received    the   notice   the   next   day,   May    3.

Section 7609(a)(2) provides inter alia that the notice "shall be

sufficient if . . . mailed to" the person or his designated

representative.       Section 7609(b)(2)(A) further            provides in

relevant part:

                   Notwithstanding any other law or rule
            of law, any person who is entitled to notice
            of a summons under subsection (a) shall have
            the right to begin a proceeding to quash
            such summons not later than the 20th day
            after the day such notice is given in the
            manner provided in subsection (a)(2).

            Twenty-two days after the summons was mailed by the

IRS--on May 24, 2000--Berman filed a petition to quash the

summons, alleging that a particular letter responsive to the

summons was privileged under the attorney-client, work product,

and joint defense privileges.            The district court eventually

dismissed the petition to quash on the ground that it had not

been filed within the statutory 20-day period.                 This appeal

followed.


                                     -4-
             On appeal, Berman claims that his filing was timely

because, under a civil procedure rule, he had three extra days

to respond to a mailed notice.          Alternatively, he says that the

IRS is barred by equitable estoppel from invoking the 20-day

deadline because an IRS agent said that the petition was timely

if   filed   by   May   24.   Lastly,       Berman   says   that   there    are

alternative bases of jurisdiction independent of the statutory

petition to quash.       These arguments turn on issues of law that

we resolve de novo.

             Perhaps (we need not decide the point) an ordinary

reader of section 7609 might at first be uncertain whether, in

the case of mailed notices, the 20-day period runs from the date

of mailing or the date of receipt.            Section 7609(b)(2)(A) says

that the proceeding to quash must be initiated "not later than

the 20th day after notice is given in the manner provided in

[section     7609](a)(2),"    which    in    turn    says   that   notice    is

"sufficient" if "mailed."

             However, the statutory provisions, taken together and

read carefully, literally say that the 20 days run from the date

that notice is "mailed."       Even brief research would reveal that

the case law requires a motion to quash under section 7609 to be

filed within 20 days of the mailing of the notice, not of its

receipt.     Faber v. United States, 921 F.2d 1118, 1119 (10th Cir.


                                      -5-
1990); Stringer v. United States, 776 F.2d 274, 275 (11th Cir.

1985).   A Treasury Department regulation confirms this reading.

26 C.F.R. § 301.7609-3(2) (2001) (proceeding to quash must be

commenced "not later than the 20th day following the day the

notice of the summons was . . . mailed").

          In all events, Berman does not seriously dispute that

section 7609 requires that the petition to quash be filed within

20 days of the date the notice was mailed.          (Here, as it

happens, using the date of receipt would not help Berman.)

Instead, Berman argues that he is entitled to the benefits of

Rule 6(e), which provides that "[w]henever a party has the right

or is required to do some act or take some proceedings within a

prescribed period after the service of a notice or other paper

upon the party and the notice or paper is served upon the party

by mail, 3 days shall be added to the prescribed period."    Fed.

R. Civ. P. 6(e).   If Rule 6(e) applied, Berman's   petition would

be timely.

             By its terms, Rule 6(e) is centrally concerned with

what a "party" does and a "party" operates within the framework

of an existing case.    By contrast, statutes of limitation such

as section 7609 govern the time for commencing an action.      The

prevailing view in the case law is that Rule 6(e) does not apply




                               -6-
to statutes of limitation,1 and at least two cases have held

explicitly that Rule 6(e) does not extend the 20-day period

prescribed by section 7609.        Clay v. United States, 199 F.3d

876, 880 (6th Cir. 1999); Brohman v. Mason, 587 F. Supp. 62, 63

(W.D.N.Y. 1984).    But see Turner v. United States, 881 F. Supp.

449, 451 (D. Haw. 1995) (dicta).         We adopt the majority view, so

it   is   unnecessary    to   resolve    several    other,          perhaps   less

impressive,    arguments      pressed    by   the       IRS    to    defeat   the

application of Rule 6(e).2

            Berman's second argument is that, even if Rule 6(e)

does not apply, the IRS is equitably estopped from asserting the

20-day    statute   of   limitations     because        one    of    its   agents

represented    to   Berman's     counsel      in    a    May    24     telephone

conversation that she believed that the deadline for filing the

petition was that day, May 24, when in fact the 20th day was two



      1
     E.g., Clay v. United States, 199 F.3d 876, 880 (6th Cir.
1999); United States v. Easement and Right-of-Way, 386 F.2d 769,
771 (6th Cir. 1967), cert. denied sub nom. Skaggs v. United
States, 390 U.S. 947 (1968); Whipp v. Weinberger, 505 F.2d 800,
801 (6th Cir. 1974) .
      2
     The IRS relies both on the "[n]otwithstanding" proviso that
introduces section 7609(b)(2)(A) and on the claim that the 20-
day limit is "jurisdictional" and cannot be extended by a civil
procedure rule, see Fed. R. Civ. P. 82. The proviso is less than
crystal clear, and if Rule 6(e) did apply to statutes of
limitation, it arguably would be possible to treat it as
incorporated into section 7609 by implication.     Cf. Irwin v.
Dep't of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

                                   -7-
days earlier, May 22.         Whether equitable estoppel can be invoked

against the government in a case such as this is not settled.

The prexisting general rule-- that equitable estoppel, tolling,

and waiver do not apply against the government in the context of

a statutory deadline--was altered in               Irwin v.      Department of

Veterans Affairs, 498 U.S. 89 (1990), so that the presumption is

now   the    opposite    at   least   so    far   as   equitable   tolling   is

concerned.

             Yet in United States v. Brockamp, 519 U.S. 347 (1997),

the Supreme Court limited Irwin's application in a particular

tax context.       See also Oropallo v. United States, 994 F.2d 25,

28-31 (1st Cir. 1993), cert. denied, 510 U.S. 1050 (1994).                   For

policy as well as textual reasons the Court concluded that

equitable tolling did not apply to the statute of limitations

for filing tax refund claims under 26 U.S.C. § 6511, Brockamp,

519 U.S. at 354, a ruling in turn modified by Congress in 1998,

but only in part, 26 U.S.C. § 6511(h) (Supp. 1998).                   Just how

far Brockamp extends is debatable.                Compare Capital Tracing,

Inc., v. United States, 63 F.3d 859, 861-63 (9th Cir. 1995),

with Compagnoni v. United States, 79 A.F.T.R.2d 97-2930, 97-

2932-33 (S.D. Fla. 1997), aff'd, 173 F.3d 1369 (11th Cir. 1999).

But   we    need   not   decide   whether    Irwin     extends   to   equitable

estoppel or whether Brockamp extends to section 7609 because in


                                      -8-
any event equitable estoppel could not be made out on these

facts.

            Among    the    requirements            for    equitable      estoppel   is

justified    reliance      on    the    government's         false    or   misleading

statement or conduct.            E.g., Benitez-Pons v. Commonwealth of

Puerto Rico, 136 F.3d 54, 63 (1st Cir. 1998).                               Here, the

agent's statement or behavior, whatever its precise character,

occurred after the 20-day period had already expired.                                The

question    of    justification        is     beside       the   point;    obviously,

Berman's    counsel   did       not    rely    on    the    agent's    statement     in

failing to meet the deadline because the deadline had passed

before the statement was made.

            The IRS brief also seeks to refute, on a precautionary

basis, a possible claim by Berman based on equitable tolling.

This is a somewhat different doctrine; it is based not just on

misconduct by the adverse party but also on broader equitable

concerns that might justify a late filing.                       Irwin, 498 U.S. at

96; Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 752 (1st

Cir. 1988).      However, Berman's brief contains no developed claim

of equitable tolling, so the argument is forfeit.                      United States

v. Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997).                         Even if it

were preserved, and Brockamp were put to one side, the facts

suggest "at best a garden variety claim of excusable neglect"


                                         -9-
and not a sufficient basis for equitable tolling.                            Irwin, 498

U.S. at 96; Salois v. Dime Sav. Bank, 128 F.3d 20, 25 (1st Cir.

1997).

             Berman's final set of arguments is that his petition

to quash may be brought under jurisdictional statutes other than

section 7609(b)(2)(A)--specifically, 5 U.S.C. § 702 (1994); 28

U.S.C. § 1331 (1994); 28 U.S.C. § 1340 (1994); 28 U.S.C. §

1346(a)(2) (1994); and 28 U.S.C. § 1357 (1994).                         None of these

statutes assists Berman.             General jurisdictional statutes such

as 28 U.S.C. § 1331 and 28 U.S.C. § 1340 do not waive sovereign

immunity and therefore cannot be the basis for jurisdiction over

a civil action against the federal government.                              Lonsdale v.

United      States,   919     F.2d     1440,    1444     (10th      Cir.    1990);    cf.

Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 3-4 (1st Cir.

1989).

             Although the APA, 5 U.S.C. § 702, and the Little Tucker

Act,   28    U.S.C.     §   1346(a)(2),        do    create       limited   waivers    of

sovereign immunity, neither statute is applicable to Berman's

claim.      The Little Tucker Act waives sovereign immunity for non-

tort claims against the United States "founded either upon the

Constitution, or any Act of Congress, or any regulation of an

executive department, or upon any express or implied contract

with   the     United       States."      28        U.S.C.    §    1346(a)(2).        The


                                         -10-
jurisdiction of the district courts is limited to claims for

money damages "not exceeding $10,000 in amount."                   Id.    The

Little Tucker Act does not authorize claims that seek primarily

equitable relief.       Richardson v.        Morris, 409 U.S. 464, 465

(1973);     Bobula v. U.S. Dep't of Justice, 970 F.2d 854, 858-59

(Fed. Cir. 1992).

            Claims for non-monetary relief can be raised under

section 702 of the APA, but this section too is inapplicable to

Berman's    petition.      Section     702     waives   the   government's

sovereign immunity from claims for non-monetary relief from

administrative agency action.           But section 702 specifically

limits the government's waiver of sovereign immunity by denying

the courts any "authority to grant relief if any other statute

that grants consent to suit expressly or impliedly forbids the

relief which is sought."       5 U.S.C. § 702.     Section 7609(b)(2)(A)

is such an "other statute," and it "expressly forbids" any

relief if the petition is not timely filed.             See Block v. North

Dakota, 461 U.S. 273, 286 n.22 (1983).

            The remaining statute invoked by Berman, 28 U.S.C. §

1357, gives the district courts original jurisdiction over any

claim for money damages brought by an individual to recover for

any injury to his person or property on account of any act done

by   him   while   enforcing   any   federal    statute   either    for   the


                                     -11-
collection or protection of the revenues or to enforce the right

to vote.     This provision is plainly inapplicable to Berman's

petition.

            The order of the district court is affirmed.




                               -12-
          United States Court of Appeals
                    For the First Circuit


No. 01-1266

                       JOHN R. BERMAN,

                    Petitioner, Appellant,

                              v.

                   UNITED STATES OF AMERICA

                    Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,

               Selya and Lipez, Circuit Judges.



     Bruce A. Singal with whom Donoghue, Barrett & Singal, P.C.
was on brief for appellant.
     Kenneth W. Rosenberg, Tax Division, Department of Justice,
with whom Claire Fallon, Acting Assistant Attorney General,
Donald K. Stern, United States Attorney, and David English
Carmack, Tax Division, Department of Justice, were on brief for
the United States.
September 5, 2001
            BOUDIN, Chief Judge.          John Berman appeals from the

district    court's   order    dismissing       his   motion   to     quash    an

administrative summons served by the Internal Revenue Service;

the dismissal was based on the ground that the motion was not

timely filed.    The pertinent facts are undisputed.

            From 1991 until 1999, Berman was a partner in the

Boston law firm of Davis, Malm & D'Agostine ("the Davis firm").

He is the subject of an ongoing income tax investigation by the

IRS for the tax years 1993 through 1998.              On May 1, 2000, the

IRS issued a summons to the keeper of records at the Davis firm,

requiring the production of various documents pertaining to

Berman.      Included    in   the   summons     was   a   request     for     all

correspondence    between     Berman      and   the   Davis    firm    or     its

employees between January 1, 1998, and April 28, 2000.

            The summons was a "third-party recordkeeper" summons

governed by section 7609 of the Internal Revenue Code.                         26

U.S.C. § 7609 (1994 & Supp. 1998).              Third-party recordkeepers

are defined as certain institutions and individuals--including

attorneys and law firms--that customarily maintain financial or

business records.       Id. § 7603(b)(2) (Supp. 1998).          By statute,

the IRS must provide notice of the summons not just to the

recordkeeper but also to the individual to whom the summons

pertains.     Id. § 7609(a)(1) (Supp. 1998).              The notice must


                                    -3-
contain    a   copy   of   the   summons   and    an   explanation    of    the

noticee's right to initiate a proceeding to quash it.                 Id.

            The IRS mailed a notice of summons to Berman's counsel

by certified mail dated May 2, 2000; Berman had previously

designated his counsel as the person to receive such notices.

The certified mail receipt returned to the IRS indicates that

Berman's    counsel    received    the   notice   the   next   day,   May    3.

Section 7609(a)(2) provides inter alia that the notice "shall be

sufficient if . . . mailed to" the person or his designated

representative.       Section 7609(b)(2)(A) further            provides in

relevant part:

                   Notwithstanding any other law or rule
            of law, any person who is entitled to notice
            of a summons under subsection (a) shall have
            the right to begin a proceeding to quash
            such summons not later than the 20th day
            after the day such notice is given in the
            manner provided in subsection (a)(2).

            Twenty-two days after the summons was mailed by the

IRS--on May 24, 2000--Berman filed a petition to quash the

summons, alleging that a particular letter responsive to the

summons was privileged under the attorney-client, work product,

and joint defense privileges.            The district court eventually

dismissed the petition to quash on the ground that it had not

been filed within the statutory 20-day period.                 This appeal

followed.


                                     -4-
             On appeal, Berman claims that his filing was timely

because, under a civil procedure rule, he had three extra days

to respond to a mailed notice.          Alternatively, he says that the

IRS is barred by equitable estoppel from invoking the 20-day

deadline because an IRS agent said that the petition was timely

if   filed   by   May   24.   Lastly,       Berman   says   that   there    are

alternative bases of jurisdiction independent of the statutory

petition to quash.       These arguments turn on issues of law that

we resolve de novo.

             Perhaps (we need not decide the point) an ordinary

reader of section 7609 might at first be uncertain whether, in

the case of mailed notices, the 20-day period runs from the date

of mailing or the date of receipt.            Section 7609(b)(2)(A) says

that the proceeding to quash must be initiated "not later than

the 20th day after notice is given in the manner provided in

[section     7609](a)(2),"    which    in    turn    says   that   notice    is

"sufficient" if "mailed."

             However, the statutory provisions, taken together and

read carefully, literally say that the 20 days run from the date

that notice is "mailed."       Even brief research would reveal that

the case law requires a motion to quash under section 7609 to be

filed within 20 days of the mailing of the notice, not of its

receipt.     Faber v. United States, 921 F.2d 1118, 1119 (10th Cir.


                                      -5-
1990); Stringer v. United States, 776 F.2d 274, 275 (11th Cir.

1985).   A Treasury Department regulation confirms this reading.

26 C.F.R. § 301.7609-3(2) (2001) (proceeding to quash must be

commenced "not later than the 20th day following the day the

notice of the summons was . . . mailed").

          In all events, Berman does not seriously dispute that

section 7609 requires that the petition to quash be filed within

20 days of the date the notice was mailed.          (Here, as it

happens, using the date of receipt would not help Berman.)

Instead, Berman argues that he is entitled to the benefits of

Rule 6(e), which provides that "[w]henever a party has the right

or is required to do some act or take some proceedings within a

prescribed period after the service of a notice or other paper

upon the party and the notice or paper is served upon the party

by mail, 3 days shall be added to the prescribed period."    Fed.

R. Civ. P. 6(e).   If Rule 6(e) applied, Berman's   petition would

be timely.

             By its terms, Rule 6(e) is centrally concerned with

what a "party" does and a "party" operates within the framework

of an existing case.    By contrast, statutes of limitation such

as section 7609 govern the time for commencing an action.      The

prevailing view in the case law is that Rule 6(e) does not apply




                               -6-
to statutes of limitation,1 and at least two cases have held

explicitly that Rule 6(e) does not extend the 20-day period

prescribed by section 7609.        Clay v. United States, 199 F.3d

876, 880 (6th Cir. 1999); Brohman v. Mason, 587 F. Supp. 62, 63

(W.D.N.Y. 1984).    But see Turner v. United States, 881 F. Supp.

449, 451 (D. Haw. 1995) (dicta).         We adopt the majority view, so

it   is   unnecessary    to   resolve    several    other,          perhaps   less

impressive,    arguments      pressed    by   the       IRS    to    defeat   the

application of Rule 6(e).2

            Berman's second argument is that, even if Rule 6(e)

does not apply, the IRS is equitably estopped from asserting the

20-day    statute   of   limitations     because        one    of    its   agents

represented    to   Berman's     counsel      in    a    May    24     telephone

conversation that she believed that the deadline for filing the

petition was that day, May 24, when in fact the 20th day was two



      1
     E.g., Clay v. United States, 199 F.3d 876, 880 (6th Cir.
1999); United States v. Easement and Right-of-Way, 386 F.2d 769,
771 (6th Cir. 1967), cert. denied sub nom. Skaggs v. United
States, 390 U.S. 947 (1968); Whipp v. Weinberger, 505 F.2d 800,
801 (6th Cir. 1974) .
      2
     The IRS relies both on the "[n]otwithstanding" proviso that
introduces section 7609(b)(2)(A) and on the claim that the 20-
day limit is "jurisdictional" and cannot be extended by a civil
procedure rule, see Fed. R. Civ. P. 82. The proviso is less than
crystal clear, and if Rule 6(e) did apply to statutes of
limitation, it arguably would be possible to treat it as
incorporated into section 7609 by implication.     Cf. Irwin v.
Dep't of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

                                   -7-
days earlier, May 22.         Whether equitable estoppel can be invoked

against the government in a case such as this is not settled.

The prexisting general rule-- that equitable estoppel, tolling,

and waiver do not apply against the government in the context of

a statutory deadline--was altered in               Irwin v.      Department of

Veterans Affairs, 498 U.S. 89 (1990), so that the presumption is

now   the    opposite    at   least   so    far   as   equitable   tolling   is

concerned.

             Yet in United States v. Brockamp, 519 U.S. 347 (1997),

the Supreme Court limited Irwin's application in a particular

tax context.       See also Oropallo v. United States, 994 F.2d 25,

28-31 (1st Cir. 1993), cert. denied, 510 U.S. 1050 (1994).                   For

policy as well as textual reasons the Court concluded that

equitable tolling did not apply to the statute of limitations

for filing tax refund claims under 26 U.S.C. § 6511, Brockamp,

519 U.S. at 354, a ruling in turn modified by Congress in 1998,

but only in part, 26 U.S.C. § 6511(h) (Supp. 1998).                   Just how

far Brockamp extends is debatable.                Compare Capital Tracing,

Inc., v. United States, 63 F.3d 859, 861-63 (9th Cir. 1995),

with Compagnoni v. United States, 79 A.F.T.R.2d 97-2930, 97-

2932-33 (S.D. Fla. 1997), aff'd, 173 F.3d 1369 (11th Cir. 1999).

But   we    need   not   decide   whether    Irwin     extends   to   equitable

estoppel or whether Brockamp extends to section 7609 because in


                                      -8-
any event equitable estoppel could not be made out on these

facts.

            Among    the    requirements            for    equitable      estoppel   is

justified    reliance      on    the    government's         false    or   misleading

statement or conduct.            E.g., Benitez-Pons v. Commonwealth of

Puerto Rico, 136 F.3d 54, 63 (1st Cir. 1998).                               Here, the

agent's statement or behavior, whatever its precise character,

occurred after the 20-day period had already expired.                                The

question    of    justification        is     beside       the   point;    obviously,

Berman's    counsel   did       not    rely    on    the    agent's    statement     in

failing to meet the deadline because the deadline had passed

before the statement was made.

            The IRS brief also seeks to refute, on a precautionary

basis, a possible claim by Berman based on equitable tolling.

This is a somewhat different doctrine; it is based not just on

misconduct by the adverse party but also on broader equitable

concerns that might justify a late filing.                       Irwin, 498 U.S. at

96; Kale v. Combined Ins. Co. of Am., 861 F.2d 746, 752 (1st

Cir. 1988).      However, Berman's brief contains no developed claim

of equitable tolling, so the argument is forfeit.                      United States

v. Bongiorno, 106 F.3d 1027, 1034 (1st Cir. 1997).                         Even if it

were preserved, and Brockamp were put to one side, the facts

suggest "at best a garden variety claim of excusable neglect"


                                         -9-
and not a sufficient basis for equitable tolling.                            Irwin, 498

U.S. at 96; Salois v. Dime Sav. Bank, 128 F.3d 20, 25 (1st Cir.

1997).

             Berman's final set of arguments is that his petition

to quash may be brought under jurisdictional statutes other than

section 7609(b)(2)(A)--specifically, 5 U.S.C. § 702 (1994); 28

U.S.C. § 1331 (1994); 28 U.S.C. § 1340 (1994); 28 U.S.C. §

1346(a)(2) (1994); and 28 U.S.C. § 1357 (1994).                         None of these

statutes assists Berman.             General jurisdictional statutes such

as 28 U.S.C. § 1331 and 28 U.S.C. § 1340 do not waive sovereign

immunity and therefore cannot be the basis for jurisdiction over

a civil action against the federal government.                              Lonsdale v.

United      States,   919     F.2d     1440,    1444     (10th      Cir.    1990);    cf.

Coggeshall Dev. Corp. v. Diamond, 884 F.2d 1, 3-4 (1st Cir.

1989).

             Although the APA, 5 U.S.C. § 702, and the Little Tucker

Act,   28    U.S.C.     §   1346(a)(2),        do    create       limited   waivers    of

sovereign immunity, neither statute is applicable to Berman's

claim.      The Little Tucker Act waives sovereign immunity for non-

tort claims against the United States "founded either upon the

Constitution, or any Act of Congress, or any regulation of an

executive department, or upon any express or implied contract

with   the     United       States."      28        U.S.C.    §    1346(a)(2).        The


                                         -10-
jurisdiction of the district courts is limited to claims for

money damages "not exceeding $10,000 in amount."                   Id.    The

Little Tucker Act does not authorize claims that seek primarily

equitable relief.       Richardson v.        Morris, 409 U.S. 464, 465

(1973);     Bobula v. U.S. Dep't of Justice, 970 F.2d 854, 858-59

(Fed. Cir. 1992).

            Claims for non-monetary relief can be raised under

section 702 of the APA, but this section too is inapplicable to

Berman's    petition.      Section     702     waives   the   government's

sovereign immunity from claims for non-monetary relief from

administrative agency action.           But section 702 specifically

limits the government's waiver of sovereign immunity by denying

the courts any "authority to grant relief if any other statute

that grants consent to suit expressly or impliedly forbids the

relief which is sought."       5 U.S.C. § 702.     Section 7609(b)(2)(A)

is such an "other statute," and it "expressly forbids" any

relief if the petition is not timely filed.             See Block v. North

Dakota, 461 U.S. 273, 286 n.22 (1983).

            The remaining statute invoked by Berman, 28 U.S.C. §

1357, gives the district courts original jurisdiction over any

claim for money damages brought by an individual to recover for

any injury to his person or property on account of any act done

by   him   while   enforcing   any   federal    statute   either    for   the


                                     -11-
collection or protection of the revenues or to enforce the right

to vote.     This provision is plainly inapplicable to Berman's

petition.

            The order of the district court is affirmed.




                               -12-